Title: To James Madison from Jacob Wagner, 17 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Sir
            Department of State 17 Septr. 1805
          
          The enclosed treaty and dispatches from Mr. Lear were received by the Frigate President, Capt Barron, now in the river with about one hundred of the late captives on board. The Ex-Bashaw and his retainers were taken from the territory of Tripoli and are supported out of the Navy funds. Mr. Eaton is on his return, as I am informed, in a private vessel. I have sent to the President copies of almost the whole of Mr. Lear’s dispatches and extracts of the leading articles of the treaty.
          It is wished and confided at the Navy office, that the cargo of the Huntress may proceed to the Mediterranean, whence all the ships will not immediately return. I have thrown out the hint respecting it, which you suggested and shall prepare a letter to Mr. Monroe on the subject of salvage and the devious route the re-captors carried her upon.
          Captain Bainbridge, who is expected here this Evening, has had a court upon his case, consisting of Captains James Barron, Decatur and Campbell, by whom he has been honourably exonerated from blame. Capt. Barron has returned in a condition which is said to indicate his fate to be at hand. The disorder is an affection of the liver with dropsical symptoms.
          Some of the young officers from Tripoli have passed through the City. They speak favourably of their mode of treatment, except as to the closeness of confinement. I have the honor to remain, Dr Sir, With the greatest respect & attacht. Your most obed. servt.
          
            Jacob Wagner
          
        